REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/6/2022.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 5475537 of Kobayashi et al, US 6313955 of Yoneyama and US 5589988 of Suenaga.

Regarding Claim 1, Kobayashi teaches an optical lens system for imaging, comprising in order from a magnified side to a minified side: a first lens group of positive refractive power, wherein each lens of the first lens group has a refractive index of no more than 1.75; and a second lens group of positive refractive power comprising at least one aspheric lens, and during focusing, the first lens group remains stationary, and the second lens group is movable in a direction of an optical axis; wherein each of the lenses in the optical lens system is a singlet lens. Yoneyama teaches an optical lens system for imaging, comprising in order from a magnified side to a minified side: a first lens group of positive refractive power comprising a first lens and a second lens,  and a second lens group of positive refractive power comprising a third lens and a fourth lens, wherein one of the third lens;  and during focusing, the first lens group remains stationary, and the second lens group is movable in a direction of an optical axis, wherein each of the lenses in the optical lens system is a singlet lens. Suenaga teaches a lens system for imaging, wherein a second lens group comprising at least one aspheric lens.

But none of them teaches that wherein the fourth lens includes one aspheric surface, together with wherein each of the lenses in the optical lens system being a single lens and TE (λ=400) > 94% is satisfied, where TE(λ=400) denotes an overall transmittance of all of the lenses in the optical lens system measured at a wavelength of 400 nm.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical lens system for imaging further comprising:
wherein the fourth lens includes one aspheric surface, together with wherein each of the lenses in the optical lens system being a single lens and TE (λ=400) > 94% is satisfied, where TE(λ=400) denotes an overall transmittance of all of the lenses in the optical lens system measured at a wavelength of 400 nm,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-20 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872